 1                                                                         Honorable Brian D. Lynch
                                                                     Hearing date: November 28, 2018
 2
                                                                              Hearing time: 9:00 a.m.
 3                                                                  Response date: November 21, 2018
                                                                                            Chapter 7
 4                                                                                  Location: Tacoma
 5                              UNITED STATES BANKRUPTCY COURT
 6                              WESTERN DISTRICT OF WASHINGTON

 7
      In re:                                             No. 17-43172
 8
      IAN and KERI SCHUMACHER,                           TRUSTEE’S RESPONSE TO DEBTORS’
 9                                                       MOTION DIRECTING TRUSTEE TO
                                      Debtors.           ABANDON REAL PROPERTY
10
11
               COMES NOW, the Chapter 7 Trustee, Kathryn A. Ellis, and in response to the debtors’
12
     motion to compel abandonment states as follows:
13
               1.     The debtors filed a Chapter 13 Bankruptcy Petition on August 23, 2017 and
14
15   converted the matter to Chapter 7 on November 8, 2017 and the undersigned was appointed

16   Chapter 7 Trustee.
17             2.     The Trustee applied to employ Rich Kim as the estate’s real estate agent on
18
     January 31, 2018 and the property located at 3722 114th Ave E, Edgewood, WA was listed for
19
     sale in the amount of $599,950.
20
21             3.     Following the initial hearing on the debtors’ motion to compel abandonment on

22   November 7, 2018, the list price was reduced to $575,000.00, which is estimated will provide the

23   approximate amount of $34,000.00 in net proceeds, before consideration of the judicial lien of T.
24
     Garrett Construction Inc., calculated as follows:
25
     //
26
     //
27
                                                                              KATHRYN A. ELLIS, ESQ.
28                                                                                    5506 6th Ave S
                                                                                         Suite 207
     TRUSTEE’S RESPONSE TO DEBTORS’ MOTION                                          Seattle, WA 98108
     DIRECTING TRUSTEE TO ABANDON REAL PROPERTY - 1                                  (206) 682-5002


Case 17-43172-BDL         Doc 72     Filed 11/20/18      Ent. 11/20/18 12:44:41    Pg. 1 of 2
 1             Gross sale price:                          $575,000.00
               Less costs of sale:                        $46,000.00
 2
               Less first Deed of Trust:                  $362,103.00
 3             Less real estate taxes:                    $8,158.14
               Less homestead exemptions:                 $125,000.00
 4             Estimated net proceeds:                    $33,738.86
 5             3.         The parties have agreed that the net proceeds will be divided equally between the
 6
     estate and T. Garrett Construction Inc., provided that the estate will receive a minimum carveout
 7
     in the amount of $15,000. Should the list price need to be reduced further, T. Garrett
 8
     Construction Inc. agrees to the same division of proceeds, provided that the estate will receive no
 9
10   less than $15,000.

11             DATED this 20th day of November, 2018.
12
13                                                                   By: /s/ Kathryn A. Ellis
                                                                     Kathryn A. Ellis, Trustee
14
     C:\Shared\OneDrive - Kathryn A Ellis\Shared\KAE\Dox\TRUSTEE\Schumacher\abandon_resp.wpd

15
16
17
18
19
20
21
22
23
24
25
26
27
                                                                                                 KATHRYN A. ELLIS, ESQ.
28                                                                                                      5506 6th Ave S
                                                                                                           Suite 207
     TRUSTEE’S RESPONSE TO DEBTORS’ MOTION                                                            Seattle, WA 98108
     DIRECTING TRUSTEE TO ABANDON REAL PROPERTY - 2                                                    (206) 682-5002


Case 17-43172-BDL                Doc 72          Filed 11/20/18            Ent. 11/20/18 12:44:41    Pg. 2 of 2
